SUMMARY ORDER
Defendant Union Pacific Railroad Company (“Union Pacific”) appeals from a judgment entered September 27, 2007, 2007 WL 4859462, granting plaintiffs’ motion for summary judgment. We assume the parties’ familiarity with the facts and procedural history of this case.
On appeal, Union Pacific argues, in effect, that our prior decision in Sompo Japan Insurance Co. of America v. Union Pacific Railroad Co. (“Sompo I”), 456 F.3d 54 (2d Cir.2006), was wrongly decided and should be vacated. However, “[t]his court is bound by a decision of a prior panel unless and until its rationale is overruled, implicitly or expressly, by the Supreme Court or this court en banc.” In re Sokolowski, 205 F.3d 532, 534-535 (2d Cir.2000) (per curiam) (alteration in original and internal quotation marks omitted). Union Pacific points to no intervening Supreme Court decision that would call into question the rationale of Sompo I. Therefore, we are bound by the prior precedent of this Court. For the foregoing reasons, the judgment of the district court is AFFIRMED.